 


109 HR 4857 RH: Endangered Species Compliance and Transparency Act of 2006
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 418
109th CONGRESS 2d Session 
H. R. 4857
[Report No. 109–693] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Miss McMorris (for herself, Mr. Dicks, Mr. Otter, Mr. Simpson, Mr. Hastings of Washington, and Mr. Walden of Oregon) introduced the following bill; which was referred to the Committee on Resources 
 

September 28, 2006
Additional sponsors: Mr. Pearce, Mr. Radanovich, Mr. Gohmert, Mr. Renzi, Mr. Herger, Mr. Calvert, Mrs. Musgrave, Mr. Hayworth, Mr. Brown of South Carolina, Mr. Gibbons, Mr. Rehberg, Mr. Nunes, Mrs. Cubin, Mr. Osborne, Mr. Flake, Mr. Young of Alaska, and Mr. Jones of North Carolina 


September 28, 2006
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To better inform consumers regarding costs associated with compliance for protecting endangered and threatened species under the Endangered Species Act of 1973. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Compliance and Transparency Act of 2006. 
2.Endangered Species Act Compliance Estimation and Reporting 
(a)Customer informationTo better inform consumers regarding costs associated with compliance for protecting endangered and threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Administrators of the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration shall each include in monthly billings sent to each firm’s power customer information estimating and reporting the costs of each customer’s share of the direct and indirect costs incurred by each administration related to compliance with the Endangered Species Act and activities related to such Act. 
(b)Direct costsDirect costs shall include Federal agency obligations related to study-related costs, capital, operation, maintenance, and replacement costs, and staffing costs. 
(c)Indirect costsIndirect costs shall include foregone generation and replacement power costs, including the net costs of any transmission. 
(d)CoordinationThe Bureau of Reclamation and any other affected Federal agencies shall assist the Administrators with the identification of the costs. 
3.Endangered Species Act Compliance Report No later than January 30 of each year, each Administrator, in coordination with the Bureau of Reclamation and other affected Federal agencies, shall provide an annual report to the Committee on Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate estimating direct and indirect costs associated with compliance with the Endangered Species Act of 1973 on a project-by-project basis for the Western Area Power Administration and on a system-wide basis for each of the other power marketing administrations.  
 

September 28, 2006
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
